861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Wayne SMITH, Petitioner-Appellant,v.Michael BUMGARNER;  Lacy Thornburg, Attorney General ofNorth Carolina, Respondents-Appellees.
No. 88-6720.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 29, 1988.Decided:  Oct. 7, 1988.

Larry Wayne Smith, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
Before DONALD RUSSELL, WIDENER and WILKINSON, Circuit Judges.
PER CURIAM:


1
Larry Wayne Smith seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Smith v. Bumgarner, C/A No. 87-748-C-D (M.D.N.C., June 24, 1988).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.